PER CURIAM.
Sullivan appeals the lower court’s denial of his motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850, wherein he alleged, among other grounds, ineffectiveness of counsel. As no portion of the record on appeal conclusively reveals that Sullivan is entitled to no relief, we remand this cause to the trial court for an evidentiary hearing with respect to the issue of effectiveness of counsel. The trial court need not address any of Sullivan’s other allegations.
REVERSED AND REMANDED.
ERVIN, C.J., and WENTWORTH, J., concur.
NIMMONS, J., dissents.